[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
CT Page 1297-ds
The Court having, heard the arguments and reviewed the briefs filed by counsel, finds that it has insufficient information to render a decision on the Motion to Dismiss and, therefore enters the following interim orders:
1. The Appellant shall file with the Court any documentary evidence or statements under oath necessary to establish his representation on argument that he attempted to file this appeal with the Superior Court for the District of New Haven and that the Court refused to accept his proffer. Said materials shall be filed with the Court by the close of business on Monday March 4, 2002.
2. The Appellee shall obtain certified copies of her application to withdraw as the child's guardian, her sister's application to be appointed guardian in her stead, and the orders entered by the Probate Court in response to said applications. Said materials shall be filed with the Court by the close of business on Monday March 4, 2002.
Dated the 25th day of February, 2002.
Thayer Baldwin, Jr. Judge of the Superior Court